THREADGILL, Judge.
The appellant, Andrew Whittington, challenges his judgment and sentence for trafficking in fourteen to twenty-eight grams of methamphetamine in violation of section 893.135(l)(c)l.b., Florida Statutes (1997). He contends there was insufficient evidence to support his conviction, and that the written judgment inaccurately reflects his crime as a level eight offense. We find no merit in Whittington’s contention as to the sufficiency of the evidence and therefore affirm his conviction and sentence. We remand this cause, however, for correction of the written judgment to reflect that the offense for which Whittington was convicted is a level seven, rather than a level eight, offense.
Affirmed, but remanded for corrections.
CAMPBELL, AC.J. and BLUE, JJ., Concur.